Citation Nr: 0501713	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971, and from June 1973 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that among other 
things, denied the veteran's claim of entitlement to service 
connection for hepatitis C.  With respect to the denial of 
his service connection claim for hepatitis C, the veteran 
disagreed with this decision later in February 2002.  The 
veteran perfected a timely appeal in January 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's private physician noted the veteran had 
hepatitis C risk factors of intravenous drug abuse and 
tattoos, and opined that his IV drug abuse was the most 
likely cause of his hepatitis C infection.  Since that 
opinion was rendered, the veteran has indicated other risk 
factors including sharing razors, being exposed to the blood 
of other veterans while putting up barbed wire, ritualistic 
hand shakes with veterans who had open cuts; vaccinations 
with an air gun, being scratched by patients while working in 
substance abuse treatment centers, and being in a car 
accident and getting blood of the other occupants on him.

In March 2003 the RO initiated a VA examination request to 
obtain an opinion as to the likely etiology for the veteran's 
hepatitis C.  This examination was subsequently scheduled by 
the VA medical facility for April 9, 2003.  On April 1, 2003, 
the veteran phoned the RO and stated that he was too sick to 
travel the long distance to the VA facility, and that he was 
unable to drive due to medications and discomfort.  He asked 
that the examination be scheduled closer to his home.  In a 
subsequent statement, the veteran's service representative 
noted that the facility in which the examination had been 
scheduled was located almost 5 hours from the veteran's home.

The RO was notified in April 2003 that the veteran failed to 
report for his April 9, 2003 examination.  A Supplemental 
Statement of the Case was issued denying the claim, and 
noting that the veteran had not shown a good reason for the 
failure to report.  The evidence section of the SSOC did not 
indicate that the Report of Contact from April 1, 2003 was 
considered, nor was it discussed elsewhere in the SSOC.  

It appears that the RO did not consider the veteran's request 
to be rescheduled when denying the claim.  In this regard, it 
appears that the other VA medical facilities in his region 
would all be several hours away from the veteran's home. 

The question in this case, however, is not whether the 
veteran suffers from hepatitis C, but whether his hepatitis C 
is due to risk factors in service.  The record contains 
medical evidence from the gastroenterologist treating the 
veteran, in addition to a large amount of other evidence, and 
should permit an opinion to be rendered without a new 
physical examination.  Thus, the RO should request a VA 
medical opinion based upon a review of the claims file 
without examination of the veteran, unless the examiner 
determines that he/she cannot render such an opinion without 
physically examining the veteran.

Prior to scheduling the VA opinion request, the veteran's 
treatment records for hepatitis C since August 2001 should be 
obtained to ensure a complete record for the examiner's 
consideration. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis C 
since August 2001.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After obtaining any additional 
records to the extent possible, the RO 
should obtain a VA medical opinion in 
order to determine the likely etiology 
of the veteran's hepatitis C based on 
his claimed risk factors of: IV drug 
abuse; sharing razors; being exposed to 
the blood of other veterans while 
putting up barbed wire; ritualistic hand 
shakes with veterans who had open cuts; 
vaccinations with an air gun; being 
scratched by patients while working in 
substance abuse treatment centers; being 
in a car accident and getting blood of 
the other occupants on him; or any other 
risk factor reported.  

All opinions should be based on a review 
of the evidence of record, including the 
service medical records, and sound 
medical principles.  The claims file 
must be sent to the examiner for review.  
The examiner should provide a rationale 
for all opinions expressed.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and be given the opportunity 
to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).












